[Cite as State v. Shaskus, 2016-Ohio-7942.]
                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                 :

                 Plaintiff-Appellant,          :                No. 14AP-812
                                                            (C.P.C. No. 13CR-4970)
v.                                             :
                                                         (REGULAR CALENDAR)
James F. Shaskus,                              :

                 Defendant-Appellee.           :




                                         D E C I S I O N

                                   Rendered on November 29, 2016


                 On brief: Ron O'Brien, Prosecuting Attorney, and Seth L.
                 Gilbert, for appellant. Argued: Seth L. Gilbert.

                 On brief: Dennis C. Belli, for appellee. Argued: Dennis C.
                 Belli.

                   APPEAL from the Franklin County Court of Common Pleas

BROWN, J.
        {¶ 1} This is an appeal by plaintiff-appellant, State of Ohio, from a judgment of
the Franklin County Court of Common Pleas granting a motion to suppress filed by
defendant-appellee, James F. Shaskus.
        {¶ 2} On September 18, 2013, a Franklin County Grand Jury returned an
indictment charging appellee with five counts of pandering sexually oriented matter
involving a minor, in violation of R.C. 2907.322. On April 18, 2014, appellee filed a
motion to suppress physical evidence and statements. Specifically, appellee sought an
order from the court suppressing "the email messages under the account of
jack.flash75@yahoo.com which were obtained by a detective of the Franklin County
Sheriff's Department Internet Crimes Against Children Task Force from Yahoo, Inc.
pursuant to a search warrant issued on October 21, 2011." Appellee also sought to
No. 14AP-812                                                                                 2

suppress "the digital images, data, and emails stored on the hard drive of the Dell desktop
computer which was seized by the same detective from [appellee's] residence pursuant to
a search warrant issued on November 14, 2011." On May 23, 2014, the state filed a
memorandum contra appellee's motion to suppress. (Def.['s] Mot. to Suppress at 1.)
       {¶ 3} On July 7, 2014, the trial court conducted a hearing on the motion to
suppress. The state called as a witness David R. Hunt, formerly a detective with the
Franklin County Sheriff's Department. During his employment with the sheriff's
department, Detective Hunt's duties included performing investigations as part of the
Franklin County Internet Crimes Against Children Task Force ("ICAC task force").
       {¶ 4} At the suppression hearing, Detective Hunt provided testimony regarding a
2011 police investigation into a Craigslist advertisement soliciting sexual encounters with
minors. Detective Hunt became involved in the investigation leading to the indictment
against appellee as a result of "a spinoff of an investigation from another case" in which
investigators "were looking at different Craigslist predators." (July 7, 2014 Tr. at 8-9.)
       {¶ 5} In April 2011, a police investigator with the Franklin County Sheriff's
Department became aware of an online advertisement indicating that an individual
"might be seeking to have sexual encounters with minors." (July 7, 2014 Tr. at 9.)
Specifically, the advertisement read: "Up to 500 younger the more u get – m4w 38.
Younger the better let me take u shopping lol send pic, stats, and number! To text u."
(State's Ex. A at 2.)
       {¶ 6} Investigators opened an investigation and "started issuing subpoenas to
various internet service providers, tracking the postings." (July 7, 2014 Tr. at 9.)
According to Detective Hunt, Craigslist maintains the anonymity of posters, requiring
investigators to "notify [Craigslist] with a subpoena requesting identification information"
such as the internet protocol address ("IP address") used to post the advertisement.
(July 7, 2014 Tr. at 10.)
       {¶ 7} On September 20, 2011, Detective Hunt observed the following online
Craigslist advertisement:
               [T]rade young 4 young (Columbus) I have a really young lover
               looking to find another guy who has the same to share. Mine
               is 4ft5in, 70lbs blonde, very little hair and has only been with
               me. If u are interested send pics, stats of yours and if I like we
No. 14AP-812                                                                                3

               might do some trading. Or I can give benefits to u. No
               questions asked. I'm clean [white] and safe.

(State's Ex. B at 3.)

       {¶ 8} After contacting Craigslist for information, Detective Hunt determined that
an individual named Virgil Pennington had placed the advertisement linked to the email
address leevp3@gmail.com, and that Pennington had an email account through America
Online. Detective Hunt sought and obtained a search warrant to review other emails
generated in response to Craigslist advertisements posted through Pennington's Gmail
address. Specifically, on October 4, 2011, a judge from the Franklin County Municipal
Court approved a warrant to Google, Inc., in California, seeking "evidence of the
commission of the criminal offense of Importuning," in violation of R.C. 2907.07, to wit:
"any and all emails including read, unread, and sent since September 21, 2011 and all
indicia, documents, and records showing ownership or rights of possession of the email
account of Virgil Pennington." (State's Ex. A at 1.)
       {¶ 9} Detective Hunt obtained approximately 500 email communications sent in
response to the poster of the Craigslist advertisement, including a reply by an individual
who identified himself online as "Jack Flash." One of the emails from the Jack Flash
email account, dated in September 2011, "included a photograph of a young, white
female." The female "was fully clothed, standing in * * * a kitchen area * * * next to a
birthday cake with the number '13' on it." (July 7, 2014 Tr. at 12.)
       {¶ 10} In an email exchange between Flash and Pennington on September 27,
2011, Flash wrote to Pennington at the email address leevp3@gmail.com, stating: "id love
if you shared yours with me but i might be able to get one for you to have as well tell me
about yours." A response from leevp3@gmail.com stated: "U first. I gave mine stats now
u. She has only been with me and does what * * * daddy tells her." Flash responded as
follows: "mine is 4'9 and she weighs about 80lbs shes a very good girl and very
accommodating do you have a pic of yours i could see? and where in columbus are you? id
love to play." Pennington then wrote: "Yes pic for pic. and there will be any trading. I
take urs out for a so called lunch and if all goes well Ill let u take mine out for lunch. I'm
very protective of her. She is a good girl. So I also have to know u are clean and safe."
Flash responded: "[P]lease send yours as well."
No. 14AP-812                                                                                   4

          {¶ 11} Detective Hunt, out of concern "that there was a live victim" that he "needed
to identify and locate," subpoenaed Yahoo!, Inc. ("Yahoo") to obtain the IP address
information for Flash. (July 7, 2014 Tr. at 24.) The detective subsequently sought and
obtained a warrant, issued by a municipal court judge on October 21, 2011, to search
Yahoo for:
                 [E]vidence of the commission of the criminal offenses of
                 Compelling Prostitution, 2907.21 R.C., to wit: specifically, any
                 and all emails including opened, unopened, sent, forwarded,
                 deleted; any and all subscriber information including names,
                 addresses, other email accounts; original IP address used and
                 date the account was opened; any other information relating
                 to the email account requested; and all indicia, documents,
                 and records showing ownership or rights of possession of the
                 email account of Jack Flash c/o Yahoo Inc.

(State's Ex. B at 1.)

          {¶ 12} Approximately one week later, the detective received a CD from Yahoo
containing "approximately 3,000 e-mails from the jack.flash75 account." (July 7, 2014 Tr.
at 18.) The information included "some IP addresses as to when the account was opened,"
and Detective Hunt was able to determine that the Flash account was through Time
Warner Cable. (July 7, 2014 Tr. at 18.) The detective sent a subpoena to Time Warner
Cable, issued on November 1, 2011, "for the subscriber information for that specific IP
address." (July 7, 2014 Tr. at 20.) Time Warner Cable sent Detective Hunt information
that the IP address was associated with an address on Hunter Avenue, Columbus.
          {¶ 13} During his review of emails, Detective Hunt found photographs of an
individual he was later able to identify as appellee. The detective determined that a
second individual associated with the Hunter Avenue address did not match photographs
from the emails. Appellee's name eventually appeared in a public records search as an
individual who also resided at the Hunter Avenue address. Based on the information
obtained, the detective believed that appellee "was jack.flash75." (July 7, 2014 Tr. at 26.)
          {¶ 14} Detective Hunt testified that he initially reviewed the emails from the Flash
account "that only had attachments, i.e., photographs." (July 7, 2014 Tr. at 24.) During
his "review of the different attachments and the earlier e-mails," Detective Hunt "came
across numerous images" of what he believed to be "child pornography." (July 7, 2014 Tr.
at 26.)
No. 14AP-812                                                                             5

       {¶ 15} Detective Hunt subsequently obtained a warrant to search appellee's
residence on Hunter Avenue, Columbus, for evidence of pandering obscenity involving a
minor, in violation of R.C. 2907.32, illegal use of a minor in nudity oriented material, in
violation of R.C. 2907.323, disseminating matter harmful to juveniles, in violation of R.C.
2907.31, and endangering children, in violation of R.C. 2919.22.          Detective Hunt
identified state's exhibit C as the search warrant, dated November 14, 2011. At the time
Detective Hunt and other officers arrived at the Hunter Avenue residence, appellee was at
his workplace; Detective Hunt and another law enforcement officer went to appellee's
place of employment and advised him of the nature of the warrant and "asked him if he
would return home with us voluntarily or give us a key so that we could gain entry into the
residence." (July 7, 2014 Tr. at 28.) Appellee accompanied the officers back to his
residence.
       {¶ 16} During the search, police officers recovered a computer from appellee's
residence. Detective Hunt testified that a forensic examination of the computer revealed
"over 900 images" of child pornography. (July 7, 2014 Tr. at 28.)
       {¶ 17} Appellee testified on his own behalf during the hearing, and stated he was at
work on the date the officers sought to execute the search warrant. Detectives arrived at
his workplace and told him "[t]hey were getting ready to kick down the door if I would not
go with them." (July 7, 2014 Tr. at 42.) Appellee testified that detectives informed him
"they were looking for something in conjunction with another case. They were looking for
a live person." (July 7, 2014 Tr. at 43.) One of the detectives "showed me the picture that
I had shared * * * with Virgil Pennington and said do I know this person. I said no."
(July 7, 2014 Tr. at 44.) Appellee acknowledged that the computers inside the house
belonged to him.
       {¶ 18} On July 14, 2014, the trial court conducted another hearing on the motion
to suppress. At the conclusion of the hearing, the court requested the parties to brief the
"specific issue of should there have been a limit on the subpoena that went to Yahoo!
initially." (July 14, 2014 Tr. at 17.)
       {¶ 19} On July 30, 2014, the trial court conducted a third hearing on the motion to
suppress. During the hearing, the court stated on the record that it would grant the
motion to suppress the email messages obtained from appellee's Yahoo account because
"the search in this case was overbroad. It could have been narrow and should have been
No. 14AP-812                                                                               6

narrow and * * * based upon that overbreadth * * * it violated Mr. Shaskus' right to his
Fourth Amendment search and seizure." (July 30, 2014 Tr. at 24-25.) By decision and
entry filed October 9, 2014, the trial court granted the motion to suppress.
       {¶ 20} On appeal, the state sets forth the following assignment of error for this
court's review:
               The Trial Court Committed Reversible Error in Sustaining
               Shaskus's Motion to Suppress.

       {¶ 21} Under its single assignment of error, the state argues the trial court erred in
granting the motion to suppress based on the court's determination that the warrant was
overbroad in its authorization to search "any and all" emails without regard to date. The
state maintains the warrant was based on probable cause, and that it was not overbroad.
       {¶ 22} This court's review of a trial court's ruling on a motion to suppress "presents
a mixed question of law and fact. When considering a motion to suppress, the trial court
assumes the role of trier of fact and is therefore in the best position to resolve factual
questions and evaluate the credibility of witnesses." State v. Burnside, 100 Ohio St. 3d
152, 2003-Ohio-5372, ¶ 8, citing State v. Mills, 62 Ohio St. 3d 357, 366 (1992). Thus, "an
appellate court must accept the trial court's findings of fact if they are supported by
competent, credible evidence." Id., citing State v. Fanning, 1 Ohio St. 3d 19, 20 (1982).
Further, "[a]ccepting these facts as true, the appellate court must then independently
determine, without deference to the conclusion of the trial court, whether the facts satisfy
the applicable legal standard." Id., citing State v. McNamara, 124 Ohio App. 3d 706, 707
(4th Dist.1997). If a reviewing court "determines that a warrant should not have been
issued, it must then determine whether the good-faith exception applies, and that
question is a question of law, subject to de novo review by the appellate court." State v.
Castagnola, 145 Ohio St. 3d 1, 2015-Ohio-1565, ¶ 32.
       {¶ 23} As noted, appellee's motion to suppress sought the suppression of evidence
obtained under two search warrants, including the warrant issued by the trial court on
October 21, 2011, authorizing a search of the contents of appellee's Yahoo email account.
The search warrant affidavit prepared by Detective Hunt in support of that warrant
application stated in part:
               Affiant, Det. David R. Hunt * * * has been with the Franklin
               County Sheriff's Office for over 30 years retiring in September
No. 14AP-812                                                                        7

               2011. For the past 19 years, affiant was assigned to the Special
               Investigations Unit conducting vice, narcotic, and internet
               crimes against children (ICAC) investigations.

               In late September 2011, the affiant began an investigation into
               an individual for the internet sexual exploitation of children.
               This individual was posting various online ads on Craigslist
               looking for "young" females for sex for which he would pay
               for.

               On Tuesday, September 20, 2011, one posting in the
               personals-casuals encounters was entitled:

               "trade young 4 young (Columbus) I have a really young lover
               looking to find another guy who has the same to share. Mine
               is 4ft5in, 70lbs blonde, very little hair and has only been with
               me. If u are interested send pics, stats of yours and if I like we
               might do some trading. Or I can give benefits to u. No
               questions asked. I'm clean whaite [sic] and safe."

               The affiant contacted the Franklin County Coroner's Office
               and provided the above noted height and weight to Chief
               Investigator Jack Sudimack who then plotted them on growth
               charts * * *. The height/weight provided on the posting would
               equate to a boy between the ages of 8-13 years old or a girl, 7-
               13 years old.

               It is the affiant's training and experience that the above noted
               ad is consistent with that of an online child sexual predator.

               On October 4, 2011, the affiant obtained a search warrant to
               obtain emails for the target of that investigation from Google
               based upon the above series of facts.

               On October 12, 2011, the affiant received the requested emails
               from Google for the target as well as subscriber information
               from AOL.com for the targets account. The affiant reviewed a
               total of 549 emails dating from 09/21/11 to 10/04/11. One of
               the replies to the target was on 9/27/11 @ 1:56 PM which was
               an email from jack.flash75@yahoo.com to the target
               expressing interest in sharing his 13 y.o. daughter with the
               subscriber. "Jack Flash" attached a photograph of a young
               white juvenile female standing next to a birthday cake with
               the number "13" on the cake. The affiant then sent a
               subpoena to Yahoo to identify jack.flash75@yahoo.com.
No. 14AP-812                                                                             8

               "Jack Flash" and the target exchanged several follow-up
               emails between each other from 1:56 PM and 3:17 PM. One
               email from "Jack Flash" stated:

               "mine is 4'9 and she weighs about 80lbs. shes a very good girl
               and very accommodating. do you have a pic of yours I could
               see? and where in columbus are you? I'd love to play"

               This description matched that of the earlier noted photograph
               sent by "Jack Flash" to the target.

               The affiant has sent an email preservation letter to Yahoo for
               jack.flash75@yahoo.com to save any additional emails from
               this person including those to possibly other suspects. The
               investigation into the original target of this investigation is
               still on-going.

(State's Ex. B at 2-3.)

       {¶ 24} Based on the facts set forth in the above affidavit, a municipal court judge
approved a warrant allowing access to "the email account of Jack Flash c/o Yahoo Inc."
for evidence of the commission of the criminal offense of "Compelling Prostitution,
2907.21 R.C.," and authorizing the search of "any and all emails including opened,
unopened, sent, forwarded, deleted; any and all subscriber information including names,
addresses, other email accounts; original IP address used and date the account was
opened; any other information relating to the email account requested." (State's Ex. B at
1.)
       {¶ 25} The Supreme Court of Ohio has held that "[c]entral to the Fourth
Amendment is the probable-cause requirement. While a probable-cause determination
for an arrest warrant is similar in nature to that for a search warrant, a search-warrant
inquiry is much more complex and presents special considerations." (Emphasis sic.)
Castagnola at ¶ 34, citing 2 LaFave, Search and Seizure, Section 3.1(b) (5th Ed.2012). In
order for a search warrant to issue, "the evidence must be sufficient for the magistrate to
conclude that there is a fair probability that evidence of a crime will be found in a
particular place.    The reviewing court then must ensure that the magistrate had a
substantial basis for concluding that probable cause existed." Id. at ¶ 35.
       {¶ 26} Further, "[i]n reviewing the sufficiency of probable cause in an affidavit
submitted in support of a search warrant issued by a magistrate, neither a trial court nor
No. 14AP-812                                                                            9

an appellate court should substitute its judgment for that of the magistrate by conducting
a de novo determination as to whether the affidavit contains sufficient probable cause
upon which that court would issue the search warrant." State v. George, 45 Ohio St. 3d
325 (1989), paragraph two of the syllabus. Rather, it is the duty of a reviewing court to
simply "ensure that the magistrate had a substantial basis for concluding that probable
cause existed." Id. Thus, "[i]n conducting any after-the-fact scrutiny of an affidavit
submitted in support of a search warrant, trial and appellate courts should accord great
deference to the magistrate's determination of probable cause, and doubtful or marginal
cases in this area should be resolved in favor of upholding the warrant." Id.
       {¶ 27} In the instant case, with respect to facts relevant to the issue of probable
cause, Detective Hunt averred in the affidavit cited above that members of the county's
ICAC task force were investigating child exploitation on the internet; specifically, an
individual had posted various online advertisements on Craigslist seeking " 'young'
females for sex for which he would pay for." The poster placed a personal advertisement,
dated September 20, 2011, seeking to "trade young 4 young." The poster stated he had a
"really young lover," described as "4ft5in, 70lbs blond," and that he was "looking to find
another guy who has the same to share." The investigating detective determined that the
above description would "equate" to a girl between the ages of 7 and 13 years. Detective
Hunt averred that, based on his training and experience, the advertisement at issue "is
consistent with that of an online child sexual predator."
       {¶ 28} Detective Hunt further averred he had obtained a search warrant to obtain
emails of the target of that investigation from Google. On October 12, 2011, the detective
received from Google approximately 500 emails. One of the replies "was on 9/27/11 * * *
which was an email from jack.flash75@yahoo.com to the target," in which the responder
expressed interest in sharing his 13-year-old daughter with the subscriber.           The
individual, identified as "Jack Flash," had attached a photograph of a "young white
juvenile female standing next to a birthday cake with the number '13' on the cake."
Detective Hunt noted that Flash and the "target" had exchanged several follow-up emails,
in which Flash represented that "mine is 4'9 and she weights about 80lbs." Flash further
stated in the email that "shes a very good girl and very accommodating," and Flash
indicated he would "love to play."
No. 14AP-812                                                                                 10

       {¶ 29} In reviewing the representations in the affidavit, and considering the totality
of the circumstances, we find that the affidavit gave the magistrate grounds for
determining there was a fair probability that the Yahoo account of Flash contained
evidence of solicitation of a minor and/or minors for sexual activity. According deference
to that determination, we conclude the magistrate had a substantial basis for finding
probable cause to issue the warrant to search the email account at issue.
       {¶ 30} Such determination, however, does not end the inquiry into the legality of
the search warrant. As noted, the focus of the trial court's analysis involved the issue of
whether the warrant was overbroad. More specifically, during the suppression hearing,
the court's primary inquiry was whether the absence of a temporal limitation rendered the
warrant overbroad.
       {¶ 31} In addition to challenging whether an affidavit provides probable cause that
evidence of a crime will be found, a criminal defendant can also challenge an affidavit on
the basis that it is overbroad and/or not as particular as the Fourth Amendment requires.
State v. Vu, 9th Dist. No. 11CA-0042-M, 2012-Ohio-746, ¶ 25 (In seeking to suppress
evidence, a criminal defendant "may challenge the probable cause underlying the warrant,
the particularity of the warrant itself, or both.").
       {¶ 32} In Castagnola, the Supreme Court recently considered "the application of
the particularity requirement of the Fourth Amendment to the search of a computer." Id.
at ¶ 1. Specifically, the court discussed two issues arising in the context of the particularity
requirement: (1) "whether the warrant provides sufficient information to 'guide and
control' the judgment of the executing officer in what to seize," and (2) "whether the
category as specified is too broad in that it includes items that should not be seized." Id.
at ¶ 79. The court further recognized, however, that "[a] search warrant that includes
broad categories of items to be seized may nevertheless be valid when the description is
' " 'as specific as the circumstances and the nature of the activity under investigation
permit.' " ' " Id. at ¶ 80, quoting Guest v. Leis, 255 F.3d 325, 336 (6th Cir.2001), quoting
United States v. Henson, 848 F.2d 1374, 1383 (6th Cir.1988), quoting United States v.
Blum, 753 F.2d 999, 1001 (11th Cir.1985).
       {¶ 33} Under the facts of Castagnola, the defendant, Castagnola, admitted to a law
enforcement official that he had damaged a prosecutor's vehicle after having looked up
the address of the prosecutor on court records. A detective subsequently sought an arrest
No. 14AP-812                                                                              11

warrant for Castagnola, as well as a warrant to search his residence.         The affidavit
requested a warrant to search the premises for records and documents, including those
stored on computers and electronic recording devices, and further stated that any items
found would be seized and used as evidence in prosecuting the crimes of "retaliation,
criminal trespassing, criminal damaging, and possession of criminal tools." Id. at ¶ 5. A
warrant was issued, leading to the seizure of numerous items, including two computers. A
forensic cyber-crimes analyst, employed by the Ohio Bureau of Criminal Investigation,
examined the computers through the use of a forensic software program and found a
screen filled with images that she thought might be child pornography. A detective then
sought a second warrant to search the contents of the computers for evidence relating to
child pornography. Castagnola was subsequently indicted for ten counts of pandering
sexually oriented material.
       {¶ 34} Castagnola moved to suppress the evidence from the search, but the trial
court denied the motion and the reviewing court affirmed. The Supreme Court accepted
jurisdiction on two propositions of law, including the issue of whether a general
exploratory search for evidence on a computer meets the particularity requirement of the
Fourth Amendment.
       {¶ 35} The Supreme Court noted under the facts of the case that the detective
believed Castagnola "had found [the prosecutor's] address online and that evidence of the
online search would be useful in the prosecution of the alleged offenses." Id. at ¶ 86. The
detective testified at the suppression hearing that, in addition to a general Google or
online white pages search for the prosecutor's name, he believed Castagnola may have
searched a clerk of courts' website for information about the prosecutor because
Castagnola mentioned in his conversation with a source that he discovered the prosecutor
had received a parking ticket years earlier. The detective further testified that, "from his
previous experience, he knew that an online search would create 'a cookie, which will tell
you where [the persons who have used the computer] have been, what searches they have
done, things of that nature.' " Id.
       {¶ 36} The Supreme Court determined that the search warrant lacked particularity,
and held that the above "details regarding the records or documents stored on the
computer should have been included in the search warrant to guide and control the
searcher and to sufficiently narrow the category of records or documents subject to
No. 14AP-812                                                                               12

seizure." Id. at ¶ 87. The court held that "this degree of specificity was required, since the
circumstances and the nature of the activity under investigation permitted the affiant to
be this specific." Id.
       {¶ 37} The Castagnola court also addressed the state's argument challenging "the
notion that a search warrant must contain a restrictive protocol, methodology, or other
strategy for conducting the search in order to satisfy the Fourth Amendment." Id. at ¶ 88.
The Supreme Court "agree[d] that the Fourth Amendment does not require a search
warrant to specify restrictive search protocols," but further "recognize[d] that the Fourth
Amendment does prohibit a 'sweeping comprehensive search of a computer's hard
drive.' " Id., quoting United States v. Walser, 275 F.3d 981, 986 (10th Cir.2001). The
court thus held that "[t]he logical balance of these principles leads to the conclusion that
officers must describe what they believe will be found on a computer with as much
specificity as possible under the circumstances," thus enabling the searcher "to narrow his
or her search to only the items to be seized." Id. The court found this requirement
"especially important when * * * the person conducting the search is not the affiant." Id.
       {¶ 38} In general, the Warrants Clause of the Fourth Amendment "requires
particularity and forbids overbreadth." United States v. Cioffi, 668 F. Supp. 2d 385, 390
(E.D.N.Y.2009). As noted by one court, the term "overbreadth" is primarily used to refer
to "authorizing seizures in excess of probable cause." United States v. Costin, D.C.Conn.
No. 3:05-cr-38 (July 31, 2006). Some courts, however, use this term "more generally, to
describe a lack of particularity." Id.
       {¶ 39} The Supreme Court in Castagnola noted an overlap and interplay between
"the probable-cause and particularity requirements." Id. at ¶ 70. Federal courts have
recognized that challenges to a warrant on the grounds they are overbroad and lack
sufficient particularity, while "somewhat similar in focus," involve "two distinct legal
issues: (1) whether the items listed as 'to be seized' in the warrant were overbroad because
they lacked probable cause and (2) whether the warrant was sufficiently particularized on
its face to provide the necessary guidelines for the search by the executing officers."
United States v. Hernandez, S.D.N.Y. No. 09-CR-625 (Jan. 6, 2010), citing United States
v. Cohan, 628 F. Supp. 2d 355, 359 (E.D.N.Y.2009) ("A warrant * * * can be
unconstitutionally infirm in two conceptually distinct but related ways: either by seeking
specific material as to which no probable cause exists, or by giving so vague a description
No. 14AP-812                                                                            13

of the material sought as to impose no meaningful boundaries."). See also In re Grand
Jury Subpoenas, 926 F.2d 847, 856-57 (9th Cir.1991) (noting that particularity and
breadth are two aspects of specificity, particularity being "the requirement that the
warrant must clearly state what is sought," while breadth "deals with the requirement that
the scope of the warrant be limited by the probable cause on which the warrant is based").
       {¶ 40} In the instant case, appellee argued in his motion to suppress before the
trial court that the search warrant was overbroad because it "authorized the sheriff to
seize 'any and all emails' in the jack.flash75@yahoo.com account," and because the
warrant "did not limit the production of the emails to the particular time frame of the
investigation of the September 20, 2011 Craigslist advertisement." (Appellee's Mot. to
Suppress at 6.) As to the latter point, appellee argued that the detective exceeded the
scope of the warrant by examining emails prior to September 2011, including a review of
emails as far back as March 2009.
       {¶ 41} The trial court, in granting the motion to suppress, agreed with appellee's
claim that the warrant was overbroad in that it permitted the search of emails in
appellee's Yahoo account without any temporal limitations. The trial court noted that
investigators had "requested information from Pennington that was very limited," while
"the requested information from Jack Flash was very broad." (July 30, 2014 Tr. at 25.)
The court found that Yahoo "could have complied with a narrow request." (July 30, 2014
Tr. at 25.)
       {¶ 42} A number of federal courts have addressed claims that the use of "any and
all" language in a warrant pertaining to the search of electronic data grants the searching
officer too much discretion and converts the warrant into a general warrant. The Sixth
Circuit approach involves "determining reasonableness on a case-by-case basis." United
States v. Neuhard, E.D.Mich. No. 2:15-cr-20425 (Feb. 25, 2016). See also United States
v. Richards, 659 F.3d 527, 538 (6th Cir.2011) (noting that "the majority of federal courts
have eschewed the use of a specific search protocol and, instead, have employed the
Fourth Amendment's bedrock principle of reasonableness on a case-by-case basis").
       {¶ 43} In this respect, federal courts have approved search warrants allowing
access to the entire contents of an email account "in order to conduct a search for emails
within the limited categories contained in the warrant." In re A Warrant for All Content
& Other Information Associated with the Email Account xxxxxxx@Gmail.com
No. 14AP-812                                                                            14

Maintained at Premises Controlled by Google, Inc., 33 F. Supp. 3d 386, 394 (S.D.N.Y.
2014) (hereafter "In re Gmail Warrant") (noting that "every case of which we are aware
that has entertained a suppression motion relating to the search of an email account has
upheld the Government's ability to obtain the entire contents of the email account to
determine which particular emails come within the search warrant"). See also United
States v. McDarrah, S.D.N.Y. No. 05-CR-1182 (July 17, 2006), aff'd 351 Fed.Appx. 558
(2d Cir.2009) (upholding search warrant seeking "[a]ll stored electronic mail and other
stored content" from AOL email account against overbreadth challenge); United States v.
Upham, 168 F.3d 532, 535 (1st Cir.1999) (court finding, in case involving search of
computer for images of child pornography on computer, that affidavit requesting "[a]ny
and all" computer disks and disk drives "was about the narrowest definable search and
seizure reasonably likely to obtain the images"); United States v. Deppish, 994 F. Supp. 2d
1211, 1215 (D.C.Kan.2014) (upholding warrant requiring "all contents" of Yahoo account
for evidence of crimes of sexual exploitation of minors); Richards at 539 (upholding
search of defendant's entire internet server and noting that, in "[a]pplying a
reasonableness analysis on a case-by-case basis, the federal courts have rejected most
particularity challenges to warrants authorizing seizure and search of entire personal or
business computers").
      {¶ 44} Regarding search warrant challenges based on the lack of temporal
limitations, the absence of a date limitation may render a warrant overbroad or
insufficiently particular. See United States v. Ford, 184 F.3d 566, 576 (6th Cir.1999)
("Failure to limit broad descriptive terms by relevant dates, when such dates are available
to the police, will render a warrant overbroad."). Federal courts, however, appear to
generally agree that temporal restrictions are not mandatory. See United States v. DSD
Shipping, A.S., S.D.Ala. No. 15-00102-CG-B (Sept. 2, 2015) ("Defendants cite no binding
precedent to support the assertion that temporal restrictions are a mandatory
requirement of a digital search. Rather, * * * courts consider the totality of the
circumstances and in some cases, find that a temporal restriction is part of a series of
factors considered rather than a threshold requirement."); United States v. Triumph
Capital Group, 211 F.R.D. 31, 58 (D.C.Conn.2002) ("A temporal limitation in a warrant is
not an absolute necessity, but is only one indicia of particularity," and therefore "the
No. 14AP-812                                                                              15

absence of a temporal limitation does not render the warrant a prohibited general
warrant.").
       {¶ 45} Cases in which federal courts have upheld search warrants in the absence of
temporal limitations typically look to the nature and circumstances of the criminal
activity, as well as a consideration of whether the warrant was "already adequately
particularized." United States v. Capote, N.D.Ga. No. 1:15-CR-00338-MHC-CMS (May 5,
2016) ("Because the warrant in this case was already sufficiently particularized based on
the subject matter limitation—i.e., evidence relating to the criminal activity under
investigation—the lack of an additional time period limitation in the warrant does not
render the search unconstitutional."); United States v. Ali El Khateeb, M.D.Fla. No. 8:14-
cr-00185-T-23MAP (Aug. 4, 2015), quoting United States v. Smith, 918 F.2d 1501, 1507-
08 (11th Cir.1990) (rejecting claim that warrant's failure to specify a date range rendered
it fatally overbroad and defective for the seizure of any emails; rather, because the warrant
"limits the seizure of electronic information to that connected with the possession, receipt,
and distribution of controlled substances," such " 'nexus' satisfies the practical realities
'that enable the searcher to ascertain and identify things authorized to be seized' ");
United States v. Lee, N.D.Ga. No. 1:14-CR-00227-TCB-RGV (July 6, 2015) (rejecting
argument that issuance of a search warrant requiring Google to disclose the contents of
any electronic communications or files belonging to the relevant account did not satisfy
Fourth Amendment's particularity requirement; investigative agents "had 'good reason
not to include a temporal limitation in the warrants,' since they did not know, when they
obtained the warrants, whether [an internet website] existed in some other form at the
time the accounts were first opened in 2004").
       {¶ 46} Federal courts have rejected the necessity for temporal limitations in cases
involving the search of computers for child pornography, noting the particular difficulties
posed in such cases. See, e.g., Deppish at 1220 (finding that "[a] temporal limitation was
not reasonable because child pornography collectors tend to hoard their pictures for long
periods of time," and further noting "the dynamic nature of email accounts makes it more
difficult to limit the scope of emails to particular dates"); United States v. Adams,
D.C.Ver. No. 2:14-cr-79 (Aug. 25, 2015) (rejecting claim, in child pornography case, that
warrant was overbroad because it did not constrain the search to a particular time frame,
and distinguishing between cases involving business records and electronically stored
No. 14AP-812                                                                              16

child pornography; "there is often no way around the fact that many image files will have
to be viewed to ensure that no relevant evidence has been missed").
        {¶ 47} Ohio courts have also considered the issue of temporal limitations in the
context of the search of electronic devices. In State v. McCrory, 6th Dist. No. WD-09-
074, 2011-Ohio-546, ¶ 38, the court noted the general rule adopted by federal courts that
"[t]he absence of a temporal limitation will not automatically render the warrant a
prohibited general warrant." Rather, "[a] temporal limitation in a warrant is merely one
indicium of particularity." Id. (Collecting federal authorities; citations omitted.)
        {¶ 48} Under the facts of McCrory, a detective investigated allegations by a woman
that the appellant had sexually assaulted her at his residence after she responded to an
advertisement on "craigslist.org for a topless maid." Id. at ¶ 2. A municipal judge issued
three search warrants based on facts in the detective's affidavit indicating that evidence of
rape would be found on the appellant's home computers and peripheral devices. The
appellant, who was subsequently charged with gross sexual imposition and pandering
sexually oriented material involving a minor, filed a motion to suppress evidence seized
from his home computer.
        {¶ 49} One of the warrants issued in that case authorized the police "to analyze the
seized devices and 'recover any emails, documents, photos, or any other documentation
pertaining to Craigslist.org, the victim from 08-6911, any phone calls, text messages
received or made to the victim of 08-6911 * * * which is in violation of 2907.02 ORC
Rape.' " Id. at ¶ 9. The trial court denied the motion to suppress and, on appeal, the
appellant raised a challenge that the warrants were insufficiently particular and overbroad
because "they described the items to be seized in broad terms without imposing a
temporal limitation." Id. at ¶ 32. More specifically, the appellant argued that "a 'narrower
description was available to the police, namely a limitation to the time between the
[Craigslist] ad placement (June 14, 2008) and the complaint (June 28, 2008).' " Id. at
¶ 33.
        {¶ 50} The reviewing court in McCrory rejected the appellant's argument, finding
that the lack of temporal limitations did not render the warrants overbroad because the
warrants "contained sufficient subject-matter limitations to satisfy the particularity
requirement." Id. at ¶ 34. The court noted that "[s]ubject-matter limitations sufficient to
No. 14AP-812                                                                                17

satisfy the particularity requirement include references to the crime or criminal activity at
hand, specific persons, or specific types of materials." Id. at ¶ 43.
       {¶ 51} In the present case, based on this court's review of the record and applicable
law, we conclude that the warrant authorizing the search of appellee's Yahoo email
account was not overbroad or insufficiently particular. We have previously determined
that the magistrate had a substantial basis for finding probable cause to permit the search
of the account for evidence of solicitation of a minor and/or minors for sexual activity.
The warrant at issue specifically identified the email account to be searched and limited
the scope of the search to evidence of a particular crime, i.e., "evidence of the commission
of the criminal offense of Compelling Prostitution, [R.C.] 2907.21." See Deppish at 1220
(while affidavit sought disclosure of entire Yahoo email account, it "limited seizure to
instrumentalities and evidence tending to show and identify persons engaged in" a
specific offense, i.e., "sexual exploitation of children in violation of 18 U.S.C. § 2252(a)").
See also United States v. Tsarnaev, 53 F. Supp. 3d 450, 457 (D.C.Mass.2014) (the scope of
the warrant was properly limited by "restricting the search to evidence of specified
crimes"); State v. Enyart, 10th Dist. No. 08AP-184, 2010-Ohio-5623 ¶ 40 (search warrant
not overbroad where it "named the items to be seized in reference to the crimes of
voyeurism and pandering, thus limiting the search to items related to the offense").
       {¶ 52} The fact that the warrant in this case authorized the search of "any and all"
emails in the account did not render it impermissibly overbroad or facially invalid. As
noted, federal courts have in general upheld the government's ability to "obtain the entire
contents" of an email account in order to determine "which particular emails come within
the search warrant." In re Gmail Warrant at 394 (collecting cases; citations omitted.)
See also United States v. Grimmett, 439 F.3d 1263, 1271 (10th Cir.2006) (warrant
authorizing agents to search "any and all" computer equipment was not overbroad
because it contained "sufficiently particularized language requiring a nexus with child
pornography").
       {¶ 53} Nor do we find the lack of a temporal limitation to be dispositive under the
circumstances. As cited above, courts have generally determined there is no blanket
requirement that warrants have a date restriction. During the suppression hearing in this
case, Detective Hunt testified that he was concerned there was "a live victim that was
being molested in real time" (i.e., a minor being traded for sex) that he needed to identify
No. 14AP-812                                                                              18

and locate. (July 7, 2014 Tr. at 13.) As noted by the state, one of the emails from Flash,
and identified in the affidavit, stated that the girl he was offering to trade for sex was "a
very good girl and very accommodating," suggesting that Flash had traded the minor for
sex in the past.    The detective also averred in the affidavit that he sent Yahoo a
preservation letter to save additional emails from this individual, including those to
"possibly other suspects," and that the investigation was "still on-going."
       {¶ 54} Thus, at the time of the affidavit, investigators knew that an individual using
a Yahoo email account and the moniker "Jack Flash" had responded to an advertisement
by a poster seeking to "trade young 4 young," and that Flash in turn had offered to trade a
minor for sex; the ICAC task force, however, did not have information regarding the
identity of Flash or the girl, and whether Flash had previously arranged through emails to
trade the girl for sex. The state argues that, based on the information available at the
time, including language in the emails suggesting Flash had traded an "accommodating"
minor in the past, Detective Hunt had a valid reason not to include a temporal limitation.
We agree and find it was reasonable for the magistrate reviewing the affidavit to conclude
that emails in the Yahoo account predating the exchanges between Flash and Pennington
might contain evidence relating to solicitation of a minor. See United States v. McDarrah,
351 Fed.Appx. 558, 561 (2d Cir.2009) (rejecting claim that warrant to search entire
contents of AOL account was overbroad as not limited to email messages between
defendant and "Julie" or "David Smith"; magistrate "could have determined there was
ample evidence that a crime was committed and strong indication that further evidence of
criminal activity could be found in e-mails between McDarrah and people other than
'Julie' and 'David Smith' "); Richards at 541 ("In light of the information known at the
time the search warrant was issued," warrant authorizing search of entire server was not
overbroad.); Lee (even though certain emails may have "predated the alleged onset" of
criminal activity, such emails "might nevertheless prove relevant" in determining the
identity of the defendants involved, and could be important for "authenticating the
evidence and laying a proper foundation"). Based on the record presented, we conclude
that the warrant in this case was " ' "as specific as the circumstances and the nature of the
activity under investigation permit[ted]." ' " Castagnola at ¶ 80, quoting Leis at 336,
quoting United States v. Henson, 848 F.2d 1374, 1383 (6th Cir.1988), quoting United
States v. Blum, 753 F.2d 999, 1001 (11th Cir.1985).
No. 14AP-812                                                                             19

       {¶ 55} Additionally, we note that Detective Hunt testified that he conducted the
search of the email account employing a limiting methodology. Specifically, the detective
performed a filtering procedure by restricting his review of the emails to those with
attachments, hoping to discover the identity of the 13-year-old girl depicted in the
photograph in the email sent by appellee. See, e.g., Deppish at 1220 (although warrant
did not identify a particularized search strategy, agent employed such a strategy; "[h]e did
not search or view the entirety of the emails in the YAHOO account," but, rather, he
"performed a keyword, filtered search, to focus on those emails that would probably
contain instrumentalities and evidence * * * tending to show and identify persons engaged
in sexual exploitation of children"). See also Grimmett at 1270 (even though warrant
authorized search of "any and all computer software," there was no evidence of
"exploratory rummaging" as agent "testified that he specially searched for files with
images," and thus "[n]o wholesale searching occurred here, despite the broad authority
the warrant may have granted"). Similarly, the facts of this case do not suggest evidence
of such "exploratory rummaging," nor does the record indicate the search method
employed by the detective was unreasonable.
       {¶ 56} On review, we do not find that the search warrant at issue was
impermissibly overbroad or that it was particularly insufficient. Accordingly, we conclude
that the trial court erred in granting appellee's motion to suppress evidence with respect
to the search of appellee's Yahoo email account.
       {¶ 57} Appellee has submitted, as supplemental authority, the Supreme Court's
recent decision in Castagnola. We find, however, the facts of that case, as well as the
particularity concerns addressed therein, are distinguishable and do not compel a
determination that the search warrant at issue in this case was invalid.
       {¶ 58} In general, Castagnola stands for the proposition that "[t]he particularity
demanded from a search warrant is contingent upon the government's knowledge and the
particular circumstances of the case." State v. Knoefel, 11th Dist. No. 2014-L-088, 2015-
Ohio-5207, ¶ 129, citing Castagnola at ¶ 80. As noted in our earlier discussion of
Castagnola, the Supreme Court, in finding that the language of the search warrant did not
"guide and control" the judgment of the forensic examiner, cited testimony by the
examiner that "Castagnola's computer was brought in for a case involving 'menacing,
threatening, and intimidation,' " and that the "analyst read the case synopsis and the
No. 14AP-812                                                                                             20

search-warrant affidavit and then looked at all the information on the hard drive 'looking
for any evidence of intimidation of David * * * and anything associated with that.' " Id. at
¶ 83. The court found "the determination on what to seize was within [the forensic
examiner's] discretion." Id. Further, the broad language of the warrant permitted the
forensic examiner "to examine every record or document on Castagnola's computer in
order to find any evidence of the alleged crimes." Id. at ¶ 84. Noting testimony by the
detective as to his knowledge of Castagnola's online activities in seeking information
about the law director, as well as the detective's general knowledge about an online search
creating a "cookie," the Supreme Court found "those details regarding the records or
documents stored on the computer should have been included" in the search warrant to
guide and control the searcher because "the circumstances and the nature of the activity
under investigation permitted the affiant to be this specific." Id. at ¶ 86, 87.
        {¶ 59} By contrast, the investigators in the present case did not possess that type of
knowledge and information. Stated otherwise, under the facts of Castagnola, the police
were "capable of providing greater particularity" based on the amount of knowledge they
possessed regarding the object of the search. Knoefel at ¶ 129 (distinguishing the facts of
Castagnola). Additionally, the concerns raised by the scope of the search conducted
under the facts of Castagnola (permitting the forensic examiner "to examine every record
or document on Castagnola's computer in order to find any evidence of the alleged
crimes") are not present in the instant case. Castagnola at ¶ 84. As previously noted, the
warrant at issue in this case authorized police to search for evidence related to a specific
offense, and Detective Hunt limited his review of the emails to those with attachments,
hoping to discover the identity of the 13-year-old girl described by appellee in the email he
sent to Pennington.1




1 We note that the facts of the instant case, in which the detective who submitted the affidavit was involved

in the investigation and search, do not raise an additional concern noted by the Supreme Court in
Castagnola regarding scenarios in which a mistaken search can occur where "the person conducting the
search [i.e., the forensic analyst] is not the affiant." Castagnola at ¶ 88.
No. 14AP-812                                                                                             21

        {¶ 60} Based on the foregoing, we conclude that the trial court erred in granting
appellee's motion to suppress evidence seized from his Yahoo email account.2                            We
therefore sustain the state's single assignment of error.
        {¶ 61} Accordingly, having sustained the state's assignment of error, the judgment
of the Franklin County Court of Common Pleas is reversed, and this matter is remanded
to that court for further proceedings in accordance with law, consistent with this decision.
                                                         Judgment reversed and cause remanded.

                                      DORRIAN, P.J., concurs.
                                      BRUNNER, J., dissents.

BRUNNER, J., dissenting.
        {¶ 62} I respectfully dissent from the decision of the majority. I would overrule the
State's sole assignment of error and affirm the judgment of the trial court. I would hold
that a search warrant based on a single suspicious e-mail conversation that purported to
authorize the search of any and all e-mails regardless of sender, recipient, subject, date, or
status (opened, unopened, deleted, sent, or forwarded) or duration of e-mail account was
unconstitutionally overbroad. The executing officer (who was also the affiant for the
search warrant) was not justified in relying on it. I would hold that the fruits of that
search and other derivative searches traceable to such a warrant were properly excluded.
        {¶ 63} In considering whether a warrant is unconstitutionally overbroad, reviewing
courts must conduct a de novo review. State v. Dingess, 10th Dist. No. 10AP-848, 2011-
Ohio-5659, ¶ 32, citing State v. Enyart, 10th Dist. No. 08AP-184, 2010-Ohio-5623, ¶ 38;
State v. Gritten, 11th Dist. No. 2004-P-0066, 2005-Ohio-2082, ¶ 11; United States v.
Ford, 184 F.3d 566, 575 (6th Cir.1999).
        {¶ 64} The authority for finding a warrant overbroad finds its origins in the plain
text of the Fourth Amendment.

                The right of the people to be secure in their persons, houses,
                papers, and effects, against unreasonable searches and
                seizures, shall not be violated, and no Warrants shall issue,
                but upon probable cause, supported by Oath or affirmation,


2 The trial court did not reach the merits of appellee's constitutional challenge to the second warrant,
authorizing the search of the Hunter Avenue residence. We leave it to the trial court to decide in the first
instance, on remand, that issue.
No. 14AP-812                                                                             22

               and particularly describing the place to be searched, and the
               persons or things to be seized.

(Emphasis added.)      "It is familiar history that indiscriminate searches and seizures
conducted under the authority of 'general warrants' were the immediate evils that
motivated the framing and adoption of the Fourth Amendment." Payton v. New York,
445 U.S. 573, 583 (1980); see also id. at 583-85, fn. 21, quoting Stanford v. Texas, 379
U.S. 476, 481-82 (1965); Boyd v. United States, 116 U.S. 616, 625 (1886). "[S]earches
deemed necessary should be as limited as possible. [T]he problem is not that of intrusion
per se, but of a general, exploratory rummaging in a person's belongings." (Emphasis
sic.) Coolidge v. New Hampshire, 403 U.S. 443, 467 (1971). This Court has observed, "
'[t]o search for evidence of a crime there must "be a nexus * * * between the item to be
seized and criminal behavior" as well as "cause to believe that the evidence sought will aid
in a particular apprehension or conviction." ' " Dingess at ¶ 33, quoting Enyart at ¶ 32,
quoting Warden, Maryland Penitentiary v. Hayden, 387 U.S. 294, 307 (1967).
       {¶ 65} The majority decision spends significant effort in discussing and
distinguishing the recent Supreme Court of Ohio decision finding that a warrant that
purported to authorize a search of a computer was insufficiently particular where it failed
to limit the search within the computer to particular subjects and sought instead merely
"[r]ecords and documents stored on the computer." State v. Castagnola, 145 Ohio St. 3d
1, 2015-Ohio-1565, ¶ 77. In reaching this finding, the Supreme Court explained:

               Courts addressing the particularity requirement of the Fourth
               Amendment are concerned with two issues. The first issue is
               whether the warrant provides sufficient information to "guide
               and control" the judgment of the executing officer in what to
               seize. United States v. Upham, 168 F.3d 532, 535 (1st
               Cir.1999). The second issue is whether the category as
               specified is too broad in that it includes items that should not
               be seized. See United States v. Kow, 58 F.3d 423, 427 (9th
               Cir.1995).

               A search warrant that includes broad categories of items to be
               seized may nevertheless be valid when the description is " ' "as
               specific as the circumstances and the nature of the activity
               under investigation permit." ' " Guest v. Leis, 255 F.3d 325,
               336 (6th Cir.2001), quoting United States v. Henson, 848
F.2d 1374, 1383 (6th Cir.1988), quoting United States v.
               Blum, 753 F.2d 999, 1001 (11th Cir.1985). Warrants that fail to
No. 14AP-812                                                                            23

               describe the items to be seized with as much specificity as the
               government's knowledge and the circumstances allow are
               "invalidated by their substantial failure to specify as nearly as
               possible the distinguishing characteristics of the goods to be
               seized." United States v. Fuccillo, 808 F.2d 173, 176 (1st Cir.).

               Because computers can store a large amount of information
               "there is a greater potential for the 'intermingling' of
               documents and a consequent invasion of privacy when police
               execute a search for evidence on a computer. * * * Officers
               must be clear as to what it is they are seeking on the computer
               and conduct the search in a way that avoids searching files of
               types not identified in the warrant." United States v. Walser,
               275 F.3d 981, 986 (10th Cir.2001). "[P]ractical accuracy
               rather than technical precision" is the operative consideration.
               United States v. Dorrough, 927 F.2d 498, 500 (10th Cir.1991).

Castagnola at ¶ 79-81. The Supreme Court also explained the fact that the records "would
be used to prosecute Castagnola for the crimes of retaliation, criminal trespassing,
criminal damaging, and possession of criminal tools, added nothing to narrow the
search." Id. at ¶ 82. "As written," the Court concluded, "this search warrant failed to
address both concerns that courts consider when determining whether a warrant satisfies
the particularity requirement of the Fourth Amendment." Id.
       {¶ 66} In judging the validity of a warrant we are limited to the information that
was presented to the magistrate which, in cases without a hearing, confines our analysis to
the four corners of the warrant affidavit. Castagnola at ¶ 39; State v. Bean, 13 Ohio
App.3d 69, 71 (6th Dist.1983). Here the warrant affidavit set forth the facts known to the
police that justified the suspicion that evidence of a crime might be found at Yahoo!, Inc.
("Yahoo") as follows:

               [The target of another investigation, on] Tuesday,
               September 20, 2011, [posted an advertisement on Craigslist:]

               "trade young 4 young (Columbus) I have a really young lover
               looking to find another guy who has the same to share. Mine
               is 4ft5in, 70lbs blonde, very little hair and has only been with
               me. If u are interested send pics, stats of yours and if I like we
               might do some trading. Or I can give benefits to u.No
               questions asked. I'm clean whaite and safe."

               ***
No. 14AP-812                                                                            24

               One of the replies to the target was on 9/27/11 @ 1:56 PM
               which was an email from jackflash75@yahoo.com to the
               target expressing interest in sharing his 13 y.0. daughter with
               the [target]. "Jack Flash" attached a photograph of a young
               white juvenile female standing next to a birthday cake with
               the number "13" on the cake.

               "Jack Flash" and the target exchanged several follow-up
               emails between each other from 1:56 PM and 3:17 PM. One
               email from "Jack Flash" stated:

               "mine is 4'9 and she weighs about 80lbs. shes a very good girl
               and very accommodating. do you have a pic of yours i could
               see? and where in columbus are you? id love to play"

               This description matched that of the earlier noted photograph
               sent by "Jack Flash" to the target.

(Sic passim.) (State's Ex. B at 2-3.) Based on this information, Detective Hunt sought and
obtained a warrant to search Yahoo and seize, "any and all emails including opened,
unopened, sent, forwarded, deleted [as to] the email account of Jack Flash," as well as
information regarding "other email accounts." Id. at 2.
      {¶ 67} Like computers, e-mail accounts "can store a large amount of information"
and thus, as is true of computer searches, " 'there is a greater potential for the
"intermingling" of documents and a consequent invasion of privacy when police' " seek to
search through a person's e-mails. Castagnola at ¶ 81, quoting United States v. Walser,
275 F.3d 981, 986 (10th Cir.2001). Consequently, "[o]fficers must be clear as to what it is
they are seeking" and avoid seizing or searching "types [of e-mails] not identified in the
warrant." Id. Applying the reasoning set forth by Castagnola to this case, the warrant
sought and obtained by Detective Hunt was insufficiently particular to satisfy
constitutional requirements. The warrant affidavit presented evidence that "Jack Flash"
had responded to an advertisement one afternoon in September 2011 that appeared to
propose the exchange of juvenile children for sexual purposes. The affidavit presented no
evidence to suggest that "Jack Flash" had followed through on the trade or that the would-
be crime actually materialized past the planning stages, nor did it present any evidence
No. 14AP-812                                                                                          25

that "Jack Flash" had ever attempted such a trade before.3 "Jack Flash's" description of a
girl as "very accommodating" implied that he had some experience with her willingness to
engage in sexual behavior. (State's Ex. A at 6.) But the affidavit did not explain why
evidence of "Jack Flash's" sexual activities with this girl would be contained in e-mails, let
alone explain the need to seize every e-mail "opened, unopened, sent, forwarded, [or]
deleted" from "Jack Flash's" e-mail account regardless of subject, sender, or recipient for
the entire history of the account's existence or why information about "other email
accounts" would be pertinent. (State's Ex. B at 2.)
          {¶ 68} In short, like the warrant in Castagnola, the warrant here does not "guide
and control" the judgment of the executing officer in what to seize (because it essentially
commands the officer to seize everything), and the category as specified is too broad in
that it includes items that should not be seized (thousands of unrelated and irrelevant
private communications). Castagnola at ¶ 79, citing United States v. Upham, 168 F.3d
532, 535 (1st Cir.1999); United States v. Kow, 58 F.3d 423, 427 (9th Cir.1995). This
warrant, which purported to authorize the seizure of literally every e-mail to pass through
the jack.flash75 account for the entire duration of the account's existence, irrespective of
sender, recipient, or subject, was the quintessential "general, exploratory rummaging in a
person's belongings." Coolidge at 467.
          {¶ 69} The State argues that the broad scope of the warrant was justified by the
need to determine "whether, when, how often, and with whom 'Jack Flash' had offered up
the girl for sex in the past, and any other children involved."                  (State's Brief at 9.)
However, the concept that "Jack Flash" had ever "offered up [this] girl for sex in the past,
and any other children," is post hoc speculation unsupported at its inception by an
evidentiary basis. Id. at 9. The affidavit contains no factual information that "Jack Flash"
had used e-mail to offer this girl or any other children for sex before, and the affiant did
not offer an opinion based on a factual reason to suspect that he had. (State's Ex. B at 2.)
          {¶ 70} Warrants issue upon probable cause, and the basis for probable cause is
fact, not speculation. Miller v. Sanilac Cty., 606 F.3d 240, 248 (6th Cir.2010), quoting
Henry v. United States, 361 U.S. 98, 102 (1959) (defining probable cause as "when 'the
facts and circumstances * * * warrant a prudent [person] in believing that an offense has


3   Shaskus apparently did not actually have a daughter and stated he had no idea who the girl was in the
No. 14AP-812                                                                             26

been committed.' "). The speculation that the State proposes to indulge is little different
from arguing that there is probable cause to search the house of a suspected burglar for
the loot of other, different burglaries on the theory that if a burglar has committed one
burglary, he must have committed others.
        {¶ 71} The reasons supporting probable cause must be contained in the warrant
affidavit. It is not sufficient to offer them for the first time (such as in a suppression
hearing or an appellate brief) long after the warrant has been executed. Castagnola at
¶ 39; Bean at 71. Only by post hoc speculation could one conclude from the warrant
affidavit that "Jack Flash's" e-mails (other than e-mails related by time, senders, or
subjects, to the conversation that justified the search warrant) would show evidence of
other crimes. (State's Ex. B at 2-3.)
        {¶ 72} The State argues that the warrant was justified by the need to determine the
identity of the girl in the photograph and the need to determine "Jack Flash's" identity. I
acknowledge that it was important to the investigation to attempt to discern the identity
of "Jack Flash" and his purported "daughter." However, "Jack Flash's" identity (and the
identity of his "daughter") could have been readily ascertained by requesting records from
Yahoo regarding the IP address and identity of the owner of the e-mail account. In fact, in
addition to the request for "all emails," the warrant specifically sought exactly those
records from Yahoo. It was through "Jack Flash's" IP address, not his e-mails, that the
residence was located. Courts have discouraged the practice of using the search for
background investigative facts as a justification for searches beyond the scope of probable
cause. Ford at 576; United States v. Srivastava, 476 F. Supp. 2d 509, 514 (D.Md.2007).
        {¶ 73} Even assuming the validity of the State's basis for a warrant authorizing a
broader search of the e-mails, the scope of the warrant was still too broad. In United
States v. Abboud, 438 F.3d 554, 575-76 (6th Cir.2006), the United States Sixth Circuit
Court of Appeals found a warrant was overbroad where it sought records from a six-year
time span when the facts in the affidavit only evidenced a check-kiting scheme spanning
three months. Id. (ultimately finding the error was harmless). The Sixth Circuit has
moreover explained, "[f]ailure to limit broad descriptive terms by relevant dates, when
such dates are available to the police, will render a warrant overbroad." Ford at 576.


picture with the cake and "13" candle. (State's Ex. A at 7.)
No. 14AP-812                                                                              27

       {¶ 74} In this case the evidence for the search warrant consisted of one
conversation related to a Craigslist advertisement between two persons on the afternoon
of September 27, 2011. Yet, the warrant authorized the search and seizure of "all emails"
regardless of date, subject, sender, or recipient, "opened, unopened, sent, forwarded, [or]
deleted," and it even authorized the collection of records relating to "other email
accounts." (State's Ex. B at 2.) Depending on the age of the jack.flash75 account, the
warrant could have authorized the seizure of decades of e-mail. The record does not
reflect how old the jack.flash75@yahoo.com address was, but it is undisputed that "well
over 3,000 emails" were seized. (State's Ex. C at 5.) In the "well over 3,000 emails" the
police found just one culpable conversation involving child pornography in March 2009—
two and one-half years before the Craigslist conversation that purported to justify the
search. Id.
       {¶ 75} The majority notes that the officer somewhat limited his examination of the
e-mails by examining only those that had attachments. (Majority decision at ¶ 14.) The
majority also states that, "federal courts have approved search warrants allowing access to
the entire contents of an email account 'in order to conduct a search for emails within
the limited categories contained in the warrant.' " (Emphasis added.) (Majority decision
at ¶ 43, quoting In re A Warrant for All Content & Other Info. Associated with the Email
Account xxxxxxx@Gmail.com Maintained at Premises Controlled by Google, Inc., 33
F. Supp. 3d 386, 394 (S.D.N.Y.2014)).         However, I would respectfully view those
observations as a whole as a proverbial red herring, because Shaskus' case does not
involve a large volume of e-mails that were copied and then reviewed according to
limitations set forth in a warrant, but rather, a large volume of e-mails seized with no such
limitations in the warrant.
       {¶ 76} I acknowledge that in the context of electronic records, the police may
sometimes end up with a copy of an account because perhaps a third-party custodian (like
Yahoo) will not wish to search through the e-mail account itself in order to identify
materials implicated by a limited warrant even though authorized to do so. But regardless
of whether Yahoo or any other similarly situated custodian makes a copy of the entire
account, makes a copy of part of the account, or invites the police on-site to inspect
material in its data center, in order to be constitutionally valid, the warrant must still
direct the police as to what material to search and seize as evidence. The mere fact that
No. 14AP-812                                                                               28

the nature of electronic records dictates that they reside with a third party and that it is
sometimes more practical to search a copy in the police station rather than search the
original at the data center, does not mean that the warrant authorizing and limiting the
search is relieved of the particularity requirements of the Fourth Amendment. As the
Sixth Circuit Court of Appeals in Ford, put it, "[f]ailure to limit broad descriptive terms by
relevant dates, when such dates are available to the police, will render a warrant
overbroad." Id. at 576. In other words, where, as here, the police know what time-frame
is involved, they cannot constitutionally ignore the limits of probable cause and instead
seek and act on a warrant with unlimited broad descriptive terms. Because if a warrant is
based on probable cause as to a limited time frame but authorizes unlimited search and
seizure, it is overbroad.
       {¶ 77} The evidence seized (e-mails and attachments) during the search of Yahoo
was appropriately suppressed. See United States v. Wong Sun, 371 U.S. 471, 487-88
(1963). The trial court was also justified in suppressing the evidence found on Shaskus'
computer during the search of his residence. The warrant to search Shaskus' residence
authorized a search of "a computerized information system" to discover "evidence of the
commission of the criminal offenses of Pandering Obscenity Involving a Minor, 2907.32
R.C.; Illegal Use of a Minor in Nudity Oriented Material, 2907.323 R.C.; Disseminating
Matter Harmful to Juveniles, 2907.31 R.C.; [and] Endangering Children, 2991.22 R.C. "
(State's Ex. C at 1.)
       {¶ 78} The motivator for the search of Shaskus' house and computer was finding
child pornography, extended from the original suspicion that Shaskus had a daughter
whom he was attempting to trade for sex. The pornography found on Shaskus' computer
was "fruit of the poisonous tree." It was found during a search of computer equipment
and supported by the child pornography evidence obtained in the unconstitutionally
overbroad search of Yahoo. Id. at 487-88. As the Supreme Court of Ohio held:

               The exclusionary rule reaches not only primary evidence
               obtained as a direct result of an illegal search or seizure, but
               also evidence later discovered and found to be derivative of an
               illegality, or "fruit of the poisonous tree." Nardone v. United
               States (1939), 308 U.S. 338, 60 S. Ct. 266, 84 L. Ed. 307. The
               reason for the rule is the concern that if derivative evidence
               were not suppressed, police would have an incentive to violate
               constitutional rights in order to secure admissible derivative
No. 14AP-812                                                                              29

               evidence even though the primary evidence secured as a result
               of the constitutional violation would be inadmissible. See
               Katz, Ohio Arrest, Search and Seizure (3 Ed.1992), Section
               2.07. Justice Frankfurter explained in Nardone, "To forbid
               the direct use of methods thus characterized but to put no
               curb on their full indirect use would only invite the very
               methods deemed 'inconsistent with ethical standards and
               destructive of personal liberty.'" Nardone, supra, at 340, 60
               S.Ct. at 267, 84 L. Ed. at 311.

State v. Carter, 69 Ohio St. 3d 57, 67 (1994).
       {¶ 79} The majority decision does not reach the State's good-faith argument,
because it reverses the trial court's decision. That argument should be addressed, because
of its tendency to be used incorrectly to excuse an unconstitutional search and seizure in
violation of the Fourth Amendment. The State argues that the police relied in good faith
on warrants to search both Yahoo and Shaskus' home and computer. That is, the State
contends that an exception to the exclusionary rule arises because the officers relied in
good faith on the warrants, and the evidence therefore should not have been excluded.
Id.; United States v. Leon, 468 U.S. 897 (1984).
       {¶ 80} However, the "good faith" exception to the exclusionary rule set forth in
Leon does not operate where "a warrant [is] so facially deficient -- i.e., in failing to
particularize the place to be searched or the things to be seized -- that the executing
officers cannot reasonably presume it to be valid." Id. at 923; see also, e.g., Gritten at
¶ 20. Here, the Yahoo warrant purported to authorize the seizure of "any and all emails"
for the entire account history irrespective of sender, recipient, or subject and whether the
e-mails were "opened, unopened, sent, forwarded, [or] deleted," and it even extended to
the collection of records relating to "other email accounts." (State's Ex. B at 2.) Absent
evidence of pervasive, continuous, and long-standing use of this and other e-mail
accounts for criminal activity, this warrant was facially overbroad; it was so much so that
Detective Hunt (who was the affiant and thus knew that the evidence justifying the
warrant consisted of a single suspicious conversation on a single afternoon between just
two persons) could not have reasonably presumed it to be valid.
       {¶ 81} With respect to the warrant to search Shaskus' computer and home, the
Supreme Court has held, "[t]he good-faith exception does not apply where a search
warrant is issued on the basis of evidence obtained as a result of an illegal search." Carter
No. 14AP-812                                                                            30

at 68. Were the rule otherwise, an officer could violate the United States Constitution to
obtain incriminating evidence, "launder" that evidence by presenting it to a magistrate in
order to obtain a warrant for a further search, and then rely on the good faith of officers
executing the warrant to avoid the exclusion of incriminating evidence found pursuant to
the warrant search. See Nardone v. United States, 308 U.S. 338, 340-41 (1939); see also,
e.g., Murray v. United States, 487 U.S. 533, 540 (1988); Carter at 67.
       {¶ 82} For the reasons set forth in this dissent, I would overrule the State's sole
assignment of error and affirm the judgment of the trial court.
                              _____________________